Citation Nr: 1530757	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-14 266	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.    

2.  Entitlement to an increased rating for a lower back strain, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia left knee with tendonitis, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for a right shoulder disorder, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had verified active service from February 1981 to September 1991.  The record also indicates active service from June 1975 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.    

The record in this matter consists of electronic claims files and has been reviewed.  The Veteran has added new and relevant documentary evidence to the record since the May 2014 Supplemental Statement of the Case (SSOC).  The new evidence has been considered pursuant to a June 2015 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

With regard to the claim to service connection for an acquired psychiatric disorder, the Veteran has claimed service connection for multiple psychiatric disorders to include PTSD.  In this matter, the Board will address the Veteran's contentions regarding psychiatric problems as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

In the decision below, the Board will grant a reopening of the claim to service connection for an acquired psychiatric disorder.  The underlying claim for service connection, in addition to the claims for increased ratings, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied the Veteran's claim to service connection for an acquired psychiatric disorder.   

2.  New evidence received since the May 2003 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A May 2003 rating decision by the RO that denied the Veteran's claim to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims he incurred PTSD as the result of his experiences in the U.S. Marine Corps serving as a criminal investigator.  He originally claimed service connection for an acquired psychiatric disorder in February 2001.  The RO denied his original claim in a May 2003 rating decision, with notification provided in May 2003.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  Moreover, no new and material evidence was submitted into the record within the one-year period following the May 2003 notification.  38 C.F.R. § 3.156(b).  As such, the May 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In June 2006, the Veteran filed a petition to reopen his claim to service connection for an acquired psychiatric disorder.  In August 2007, the RO denied the Veteran's claim.  The Veteran appealed that denial to the Board.   

To determine whether new and material evidence has been received by VA, the evidence considered by the RO in May 2003 must be compared with the evidence that has been included in the record since one year following the May 2003 final rating decision.  

The relevant evidence of record considered by the RO in its final May 2003 rating decision consisted of:  the Veteran's service treatment records (STRs) which detail complaints of psychological stress, anger, depressed mood, STRs which note that the Veteran underwent psychotherapy, and STRs which note a diagnosis of personality disorder; an April 2002 VA compensation examination report which noted diagnoses of adjustment disorder, depression, dysthymic disorder, and personality disorder with obsessive-compulsive, avoidant and paranoid traits, but which did not provide an opinion regarding medical nexus; VA treatment records detailing post-service psychiatric care; private treatment records and reports noting post-service disability claims related to psychiatric problems following service; and lay assertions from the Veteran in which he argues that unfair treatment during military service led to his then-current psychiatric problems.         

Based on this evidence, the RO found service connection unwarranted for an acquired psychiatric disorder.  The RO found rather that the Veteran's difficulties were due to a personality disorder.  38 C.F.R. § 3.303.  Again, the May 2003 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the June 2006 petition to reopen service connection (i.e., dated since the May 2003 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records noting treatment for psychiatric problems, letters from treating VA psychologists who diagnose the Veteran with PTSD and attribute the disorder to experiences in the military, a letter from a treating psychologist at the Vet Center who similarly diagnoses the Veteran with PTSD and attributes the disorder to service, and additional detailed lay statements from the Veteran in which he asserts that his PTSD is due to his experiences in the military as a criminal investigator, to include incidents in which he was assaulted by other service members.  

This information is certainly new evidence in the claims file.  It has been included in the claims file since the May 2003 rating decision and notification.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the VA medical opinions relating service and PTSD to be material evidence.  In May 2003, the record contained no medical opinion which clearly attributed a current acquired psychiatric disorder to service.  By contrast, in conjunction with the June 2006 claim to reopen, the record now contains such medical nexus evidence.  Further, the Veteran's new lay assertions are material evidence as the evidence comprises a description of the way in which the disorders allegedly developed (e.g., as the result of assaults during service involving firearms and knives).        

The Board is not conducting an assessment of the probative value of the new lay and medical evidence.  Nevertheless, it can be fairly said that the new evidence tends to support elements of the claim necessary for a service connection finding.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an acquired psychiatric disorder.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claim has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; to this extent, the appeal is allowed.

REMAND

A remand is necessary for additional development and medical inquiry into the Veteran's claims.   

	Increased Rating Claims:

With regard to the claims for increased ratings - for back, right shoulder, and left knee disorders:  the most recent VA compensation examinations into these claims were conducted in July 2007, over eight years ago.  Medical evidence of record, in addition to the Veteran's lay assertions, indicates that the disorders have worsened since the July 2007 examinations.  To fairly judge the Veteran's claims, more recent medical inquiry is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  The Board further notes that these issues have been in appellate status since the Veteran's claims for increased rating in June 2006.  

	Service Connection for Acquired Psychiatric Disorder:

With regard to the claim of service connection for an acquired psychiatric disorder to include PTSD:  The current record does not contain independent or objective documentation that corroborates or verifies the Veteran's claims of being assaulted during service.  This is significant inasmuch as the Veteran's alleged assault stressors are noncombat in nature.  

For this Veteran, service connection for PTSD may not be granted in the absence of a verified stressor.  If there is no combat experience, as in this case, there must be independent evidence to corroborate the Veteran's statements as to the occurrence of a claimed stressor, which there is not in this case.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A Veteran 's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD - such as the opinions of record from VA and Vet Center treating psychologists who attribute the Veteran's diagnosed PTSD to service, particularly the alleged assaults he underwent in service - does not suffice to verify the occurrence of a claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  In this Veteran's case, the diagnoses of PTSD based on uncorroborated stressors cannot be the basis for granting service connection for PTSD.  38 C.F.R. § 3.304(f).

Nevertheless, for purposes of determining whether another acquired psychiatric disorder could be service connected here, although not yet corroborated for the purpose of establishing service connection for PTSD, the evidence of record is at least in a state of equipoise regarding whether the Veteran experienced physical assaults during service pursuant to his duties as a criminal investigator (as he has alleged).  

The Veteran did in fact serve as a criminal investigator during service at the rank of Warrant Officer.  The Veteran is competent to attest to injuries he may have experienced as the result of physical assaults - physical and psychological pain are symptoms that are observable in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has been consistent in his assertions regarding the adverse experiences he claims during service, and regarding assaults.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in assessing a claimant's assertions, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  And the Board finds the Veteran's assertions regarding in-service assaults credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

Based on the Veteran's lay assertions, a VA compensation examination should be conducted into the claim to service connection for any other acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:
  
1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in April 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his back, right shoulder, and left knee disabilities.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  The examiner should address the severity of all symptoms caused by the service-connected disorders.  

3.  Schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any acquired psychiatric disorder the Veteran may have.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  The examiner should then address the following inquiries:

(a)  What are the Veteran's current psychiatric disorder(s)? 

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed psychiatric disorder began in or is related to active service? 

Please note the Veteran's assertions that, generally, he incurred a psychiatric disorder as the result of his experiences during service as a criminal investigator, which included him undergoing assaults with firearms and knives.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


